Exhibit 10.6

 

Amendment No. 2

To The

Supplemental Retirement Agreement

Between

The Bank of Hampton Roads

And

Jack W. Gibson

 

THIS AMENDMENT No. 2 made effective this 27th day of May, 2008, by and between
THE BANK OF HAMPTON ROADS, a banking corporation organized and existing under
the laws of the Commonwealth of Virginia (the “Bank”) and JACK W. GIBSON (the
“Executive”).

 

WHEREAS, effective January 1, 1993, the Bank and the Executive entered into a
Supplemental Retirement Agreement (the “Agreement”) to provide for the payment
of deferred compensation by the Bank to the Executive; and

 

WHEREAS, on December 9, 2003, the Agreement was amended by agreement of the Bank
and the Executive; and

 

WHEREAS, the Bank and Executive now desire to amend the Agreement, effective
immediately, as follows:

 

 

1.

Section 1.04 of the Agreement is amended to read as follows:

 

1.04 “Change in Control” means (a) the date that any one person, or more than
one person, acting as a group, acquires ownership of stock of the Parent Company
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the Parent
Company, (b) the date any one person, or more than one person, acting as a
group, acquires (or has acquired ownership during the 12 month period ending on
the date of the most recent acquisition be such person) ownership of stock of
the Parent Company possessing 30% or more of the total voting power of the
stock, or (c) the date a majority of the members of the Parent Company’s Board
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Parent Company’s
Board before the date of the appointment or election.

 

 

2.

Section 1.06 of the Agreement is amended to read as follows:

 

1.06 “Benefit Computation Base” shall mean the average of the Executive’s
compensation including bonuses (but excluding profit sharing contributions) from
the Corporation and the Parent Company for his three

1

 

--------------------------------------------------------------------------------



highest compensation completed calendar years prior to the year during which the
Plan Retirement Date occurs.

 

 

3.

Section 1.09 is added to the Agreement to read as follows:

 

1.09 “Disability” or “disability” shall mean that the Executive: (a) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company because of any medically determinable physical or mental impairment
expected to result in death or expected to last for a continuous period of not
less than 12 months.

 

 

4.

The definition of Parent Company is added as Section 1.10:

 

 

1.10

“Parent Company” shall mean Hampton Roads Bankshares, Inc.

 

 

5.

Section 3.01 is replaced as follows:

 

3.01 Retirement Benefit: The Executive shall receive his Normal Retirement
Benefit on the first day of the month following the attainment of his Plan
Retirement Date.

 

 

6.

Section 3.02 is deleted in its entirety.

 

 

7.

The first sentence of Section 3.03 is replaced with the following:

 

3.03 Retirement Death Benefit. The Corporation agrees that if the Executive
shall die before receiving the fifteen (15) annual payments, it will continue to
make such annual payments to such individual or individuals as the Executive may
have designated in writing, filed with and approved by the Corporation, until
the expiration of fifteen (15) years from the date such payments commence.

 

 

8.

Section 4.01 of the Agreement is amended to read as follows:

 

4.01       Death Prior to Retirement. In the event the Executive should die
while actively employed by the Corporation at any time after January 1, 2008,
but prior to Plan Retirement Date, the Corporation shall pay the greater of [a]
the sum of Five Hundred Thousand Dollars ($500,000.00) in equal annual
installments of Fifty Thousand Dollars ($50,000.00) for a period of ten (10)
years, or [b] the Normal Retirement Benefit calculated using the Executive’s
date of death as the date of his termination of employment with the Corporation,
to such individual or individuals as the

 

2

 

--------------------------------------------------------------------------------



Executive may have designated in writing, filed with and approved by the
Corporation. The said annual payments shall begin on the first day of the third
month following the Executives date of death. In the absence of any effective
designation of beneficiary by the Executive, any such amounts becoming due and
payable upon the death of the Executive shall be payable to his duly qualified
executor or administrator, or, if none shall be appointed, as provided by
applicable law.

 

 

9.

Section 5.03 is replaced as follows:

 

5.03 Benefits Payable When an Executive’s Services Are Terminated Following A
Change in Control. If the termination of an Executive’s service occurs within
twenty-four (24) months following a Change in Control, then Executive will be
entitled to a lump sum payment equal to his (i) Normal Retirement Benefit
increased by 50% if he has not attained his Plan Retirement Date, or (ii) the
sum of his remaining installment payments increased by 50% if he has attained
his Plan Retirement Date. This amount shall be paid to the Executive on the
first day of the second month following the month in which such severance
occurs. For example, assume that: (a) the Executive’s annual benefit is $50,000,
(b) he received 5 annual installments under the terms of the plan and (c) the
Change in Control occurs before the 6th annual installment. The Executive would
be entitled to a lump sum payment of $750,000 which is the sum of the remaining
10 installments of $50,000 increased by 50%.

 

 

10.

Section 14.01 of the Agreement is deleted.

 

 

11.

Article Fifteen is added as follows:

 

15.01     Compliance with Section 409A of the Internal Revenue Code (“Code”).
Any benefit, payment or other right provided by the Plan shall be provided or
made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

 

15.02 Delay in Distributions. To the extent required by Section 409A of the
Code, in the event the Executive is a “specified employee” as provided in
Section 409A(a)(2)B)(i) on his date of termination from employment, any amounts
payable hereunder shall be paid no earlier than the first business day after the
six month anniversary of the his date of termination.

 

3

 

--------------------------------------------------------------------------------



Whether the Executive is a specified employee and whether an amount payable to
the Executive hereunder is subject to Section 409A of the Code shall be
determined by the Company.

 

15.03 Anti-Acceleration. The Company shall not accelerate the time over which
payments shall be made to the Executive; provided, however, the Company, in its
discretion, may accelerate payments under the Plan in accordance with each of
the payment events contained in Treasury Regulation section 1.409A-3(j)(4)(ii)
through (xiv).

 

12.        In all other respects, the Agreement as originally adopted and
amended is hereby ratified and affirmed.

 

4

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Bank, by its duly authorized officer, has caused this
Amendment No. 2 to be duly executed, and the Executive has hereunto set his hand
and seal, as of the day and year first above written.

 

THE BANK OF HAMPTON ROADS

 

 

 

By:

/s/ Emil A. Viola

 

             Emil A. Viola, Chairman

 

 

ATTEST:

 

/s/ Tiffany K. Glenn

 

Tiffany K. Glenn, Secretary

 

 

EXECUTIVE:

 

 

 

/s/ Jack W. Gibson

 

Jack W. Gibson

 

 

Acknowledged and Affirmed:

 

HAMPTON ROADS BANKSHARES, INC.

 

 

 

By:

/s/ Emil A. Viola

 

             Emil A. Viola, Chairman

 

ATTEST:

 

/s/ Tiffany K. Glenn

Tiffany K. Glenn, Secretary

 

 

5

 

 